DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed 26 January 2022, with respect to the drawing objections have been fully considered and are persuasive.  The objections of the Non Final Office Action have been withdrawn. 
Applicant’s arguments regarding the prior art rejections have been considered but are not persuasive or moot based on the current grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-8 and 10 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over US 8,679,109 to Paul et al., hereinafter Paul (previously cited), in view of US 7,489,066 to Scott et al., hereinafter Scott (previously cited).
Regarding claim 2, Paul discloses (Fig 1-3) an elongate medical device (catheter 10) including a force sensor (piezoelectric sensor 16), the elongate medical device comprising: a catheter body (catheter 10 with flexible catheter shaft 18); a first electrically-conductive layer attached to an exterior surface (Col 5, lines 58-63) of the catheter body (metal layer 28a); a semiconductive layer disposed along the first electrically conductive layer (piezoelectric layer 26); a second electrically-conductive layer attached to the semiconductive layer (metal layer 28b); and an electrically-insulative layer disposed on the second electrically-conductive layer (protective coating 30).
Paul does not disclose the first electrically-conductive layer including first gridlines; the semiconductive layer includes semiconductive gridlines; and the second electrically-conductive layer including second gridlines, wherein at least one junction point is formed at a location where the semiconductive gridlines are located between the first gridlines of the first electrically-conductive layer and the second gridlines of the second electrically-conductive layer.
However, Scott teaches (Fig 7B) a first electrically-conductive layer attached to the catheter body (conductor grid 756), the first electrically-conductive layer including first gridlines (Col 6, lines 10- 40); a semiconductive layer disposed along the first electrically conductive layer (piezo film 752), wherein the semiconductive layer includes semiconductive gridlines (Col 6, lines 10-40); a second electrically-conductive layer attached to the semiconductive layer (conductor grid 754), the second electrically-conductive layer including second gridlines, wherein at least one junction point is formed at a location where the semiconductive gridlines are located between the first gridlines of the first electrically-conductive layer and the second gridlines of the second electrically-conductive layer (Col 6, lines 10-40); and an electrically-insulative layer disposed on the second electrically-conductive layer (shield layer 758).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the elongate medical device including a force sensor of Paul with the gridlines and junction points, as taught by Scott, for purpose of creating a plurality of individually addressable regions or elements within the piezoelectric sensor (Col 6, lines 19-20).
Regarding claim 3, Paul, as previously modified, further teaches wherein the junction point is configured as a piezoelectric force sensor (Col 2, lines 1-10).
Regarding claim 4, Paul, as previously modified, further teaches a plurality of junction points configured as a plurality of piezoelectric force sensors (Col 2, lines 1-10).
Regarding claim 5, Paul in view of Scott discloses the limitations of claim 4, but does not disclose wherein the plurality of junction points are arranged in at least one of a plurality of rows and columns.
However, Scott teaches wherein the plurality of junction points are arranged in at least one of a plurality of rows and columns (Col 6, lines 10-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the junction plurality of junction points of Paul wherein the plurality of junction points are arranged in at least one of a plurality of rows and columns, as taught by Scott, for purpose of creating a plurality of individually addressable regions or elements within the piezoelectric sensor (Col 6, lines 19-20).
Regarding claim 6, Paul in view of Scott discloses the limitations of claim 5, but does not disclose wherein the plurality of junction points are located between a plurality of rows of the first electrically- conductive layer and a column of the second electrically conductive layer.
However, Scott teaches wherein the plurality of junction points are located between a plurality of rows of the first electrically-conductive layer and a column of the second electrically conductive layer (Col 6, lines 10-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the junction plurality of junction points of Paul wherein the plurality of junction points are located between a plurality of rows of the first electrically-conductive layer and a column of the second electrically conductive layer, as taught by Scott, for purpose of creating a plurality of individually addressable regions or elements within the piezoelectric sensor (Col 6, lines 19-20).
Regarding claim 7, Paul in view of Scott discloses the limitations of claim 5, but does not disclose wherein the plurality of junction points are located between a row of the first electrically conductive layer and a plurality of columns of the second electrically-conductive layer.
However, Scott teaches wherein the plurality of junction points are located between a row of the first electrically conductive layer and a plurality of columns of the second electrically-conductive layer (Col 6, lines 10-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the junction plurality of junction points of Paul wherein the plurality of junction points are located between a row of the first electrically conductive layer and a plurality of columns of the second electrically-conductive layer, as taught by Scott, for purpose of creating a plurality of individually addressable regions or elements within the piezoelectric sensor (Col 6, lines 19-20).
Regarding claim 8, Paul further teaches wherein the first electrically-conductive layer includes printed ink (Col 5, lines 45-57).
Regarding claim 10, Paul further teaches wherein the second electrically-conductive layer includes printed ink (Col 5, lines 45-57).

Claims 9 and 11 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Paul in view of Scott as applied to claim 2 above, and further in view of US 8,147,486 to Honour et al., hereinafter Honour (previously cited).
Regarding claim 9, Paul in view of Scott, as previously applied, discloses the limitations of claim 2, but does not disclose wherein the semiconductive layer includes printed ink.
However, Honour teaches wherein the semiconductive layer includes printed ink (Col 7, line 54- Col 8, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was actively filed to modify the semiconductive layer of Paul in view of Scott with the printed ink, as taught by Honour, for purpose of reducing the possibility of defective catheters resulting in poor signals, waste, and manufacturing efficiency (Col 3, lines 4-12).
Regarding claim 11, Paul in view of Scott, as previously applied, discloses the limitations of claim 2, but does not disclose wherein the electrically insulative layer includes printed ink.
However, Honour teaches wherein the electrically insulative layer includes printed ink (Col 7, line 54-Col 8, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was actively filed to modify the electrically insulative layer of Paul in view of Scott with the printed ink, as taught by Honour, for purpose of reducing the possibility of defective catheters resulting in poor signals, waste, and manufacturing efficiency (Col 3, lines 4-12).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul in view of Scott as applied to claim 2 above, and further in view of US 2012/0165808 to Griffin, hereinafter Griffin.
Regarding claim 21, Paul in view of Scott discloses the limitations of claim 2, but does not disclose wherein the first electrically- conductive layer, the semiconductive layer, and the second electrically-conductive layer circumferentially extend about the exterior surface of the catheter body.
However, Griffin teaches wherein the first electrically- conductive layer, the semiconductive layer, and the second electrically-conductive layer circumferentially extend about the exterior surface of the catheter body (para 0029; Fig III).
Therefore, it would have been obvious to combine the elongate medical device of Paul in view of Scott wherein the first electrically- conductive layer, the semiconductive layer, and the second electrically-conductive layer circumferentially extend about the exterior surface of the catheter body, as taught by Griffin, for purpose of treating cancerous tumors using pulse electrical fields (para 0007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792